                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

    IN RE:
                                                        Chapter 11
    STEEL CITY POPS HOLDING, LLC, et
                                                        Case No. 19-04687-DSC11
    al., 1
                                                        (Jointly Administered)
                 Debtors.


                                        MEMORANDUM OPINION

         The matter before the Court is a Motion for Relief from Judgment or Order or to Alter,

Amend or Vacate Order (“Motion for Relief”) (doc. 198) filed on behalf of Mark Hicks, Peter

Burke, David Hicks, and Mark Helm (collectively “Movants”). A hearing on the Motion for Relief

was held on April 1, 2020. Appearing at the hearing were Walter F. McArdle and Frederick M.

Garfield, counsel for Movants; Harry P. Long and Lee R. Benton, Debtors’ counsel; Jeremy

Retherford, counsel for Redmont Private Debt Fund III, L.P., and SCP Coldworks, LLC; Daniel

D. Sparks, counsel for James Allen (Jim) Watkins; Heather A. Jamison, counsel for Bayer

Development Company, LLC, Fritz Farm Retail Company, LLC, IMI Huntsville, LLC, and

AmREIT Preston Royal NEC, L.P.; Brian R. Walding, counsel for ServisFirst Bank; and Jon

Dudeck, counsel for the United States Bankruptcy Administrator for the Northern District of

Alabama (“Bankruptcy Administrator”). 2


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Steel City Pops Holding, LLC (7080) and its Debtor affiliates Steel City
Pops B’ham, LLC (4235); Steel City Pops DTX, LLC (2677); Steel City Pops FWTX, LLC (1016); and
Steel City Pops, LKY, LLC (8898). The Debtors’ service address is: 2821 Central Avenue, Birmingham,
Alabama 35209.
2
 Pursuant to Administrative Order 20-04 and due to the COVID-19 outbreak, all hearings before the United
States Bankruptcy Court for the Northern District of Alabama since March 23, 2020, have been held
telephonically absent extraordinary circumstances. The hearing held in this case on April 1, 2020, was held
telephonically.




Case 19-04687-DSC11            Doc 264 Filed 05/20/20 Entered 05/20/20 15:41:33                     Desc
                                Main Document    Page 1 of 19
          The Court has jurisdiction to hear these matters pursuant to 28 U.S.C. §§ 157 and 1334,

and the General Order of Reference, as amended, entered by the United States District Court for

the Northern District of Alabama. This is a core proceeding under 28 U.S.C. § 157(b)(2).

          Based upon the filings, the representations and arguments of the parties, and for the reasons

set forth herein, the Court FINDS and CONCLUDES as follows: 3

                                             INTRODUCTION

          This is a case about the popsicle business. The Debtors, a parent holding company and four

affiliate LLCs, were “engaged in the production and sale of gourmet popsicles” that operated under

the Steel City Pops brand. 4 (Doc. 18 at 2; doc. 26 at ¶ 1.) Each business entity owned and operated

several Steel City Pops locations throughout Alabama, Texas, and Kentucky. (Doc. 26 at ¶ 9.) Jim

Watkins, Manager for the Debtors and Trustee for a trust that owned 100% of the membership

interest in each of the companies, created Steel City Pops and opened it for business in 2012. (Doc.

26 at ¶ 1.)

          For several months prior to the commencement of this bankruptcy case, the Debtors

undertook an “aggressive strategy for expansion” that proved improvident. Indeed, “delays, cost

overruns, and lower than expected sales [in] these new and prospective locations drained the

Debtors of cash until their basic operations were at risk.” (Doc. 26 at ¶ 14.) The failed expansion

strategy, coupled with typically slow sales in the fall and winter months, reduced cash available

for the Debtors’ operations. (Id.) And with debts owed to lenders approaching $7 million,

bankruptcy became imminent. Each business entity filed for chapter 11 bankruptcy separately and



3
 Pursuant to Rule 201 of the Federal Rules of Evidence, the Court may take judicial notice of the contents
of its own files, and the Court does so in this case. See IT Rayonier, Inc. v. U.S., 651 F.2d 343 (5th Cir. Unit
B July 1981); Florida v. Charley Toppino & Sons, Inc., 514 F.2d 700, 704 (5th Cir. 1975).

4
    For ease of reference, the Court will refer to the going concern as “Steel City Pops.”

                                                        2


Case 19-04687-DSC11               Doc 264 Filed 05/20/20 Entered 05/20/20 15:41:33                       Desc
                                   Main Document    Page 2 of 19
then moved for joint administration of the cases. The Court granted that motion and the cases have

proceeded under the “In re Steel City Pops Holding, LLC, et al.” designation. From the outset of

this chapter 11 case, the Debtors’ goal was to market and sell their assets as going concerns. (Id.

at ¶ 16.) To that end, the Debtors, with prior Court approval, closed the sale of Steel City Pops on

February 18, 2020. (Doc. 199.)

       Prior to the closing, the Movants objected to the sale taking place but took no formal steps

to stay the sale. (Doc. 162.) The Movants are individuals who sued Mr. Watkins in the Circuit

Court of Jefferson County, Alabama (“State Court”), for $650,000 plus interest and costs on

unsecured signature loans allegedly made by Mr. Watkins under several promissory notes executed

by Watkins between 2015 and 2017 for the Movants’ investment in the business operation of Steel

City Pops. (AP Doc. 1 at ¶ 8.) The State Court case was removed here, to bankruptcy court, and is

ongoing as a separate adversary proceeding. 5 The Movants are plaintiffs in the adversary

proceeding just as they were plaintiffs in the State Court case. As it relates to the instant chapter

11 case, however, the Movants are appearing as parties in interest and creditors. Under those

auspices, they must claim some “pecuniary interest, practical stake, or legally protected interest”

against the chapter 11 estate of the Debtors. In re Surfside Resort and Suites, Inc., 344 B.R. 179,

188 (Bankr. M.D. Fla. 2006) (citations omitted.) And although the Movants disavowed any

relationship to this chapter 11 case when they sought remand of their complaint against Mr.

Watkins back to State Court (AP doc. 5), presumably, the claim or legally protected interest that

favors them as parties in interest and creditors here derives from their claims against Mr. Watkins

and his relationship to the Debtors. Despite these inconsistencies, there is no challenge to the

Movants’ standing and their stake appears sufficient under the circumstances of this chapter 11


5
  The above-referenced adversary proceeding is case number 19-00096. References made to the docket in
the adversary proceeding are prefaced with the abbreviation “AP.”

                                                  3


Case 19-04687-DSC11           Doc 264 Filed 05/20/20 Entered 05/20/20 15:41:33                 Desc
                               Main Document    Page 3 of 19
case to consider their position that the sale “leaves the creditors and the Debtors bankruptcy case

without any remedy and probably with no hope of receiving a return or dividend in this case.”

(Doc. 198 at ¶ 9.)

                                      FINDINGS OF FACT

        Steel City Pops Holding, LLC, and its Debtor affiliates, Steel City Pops B’ham, LLC; Steel

City Pops DTX, LLC; Steel City Pops FWTX, LLC; and Steel City Pops, LKY, LLC, (collectively,

the “Debtors”) filed for chapter 11 bankruptcy relief on November 14, 2019. (Doc. 1.) As with

many chapter 11 cases, the Court heard first day motions soon after the case was filed and, among

other things, approved the joint administration of the cases and entered interim orders on

November 27, 2019, concerning the use of cash collateral and the payment of employee wages and

salaries. (See e.g. docs. 28, 29, 30, 31.) Mr. Watkins, as Manager of the Debtors, filed a Declaration

on November 24, 2019, in support of the first day pleadings. (Doc. 26.) In that Declaration, Mr.

Watkins stated: “The Debtors’ goal in these chapter 11 cases, is to market and sell its assets as

going concerns, and use the funds generated from such sale(s) to fund a liquidating chapter 11

plan.” (Id. at 16.)

        The Debtors filed a motion on January 6, 2020, for an Order (a) authorizing the procedure

for the sale of substantially all assets for the Debtors pursuant to 11 U.S.C. § 363; (b) authorizing

the procedure for assumption and assignment of certain executory contracts and unexpired leases

pursuant to 11 U.S.C. 365; and (c) for related relief (the “Sale Procedure Motion”). (Doc. 89.) The

Movants did not object to the Sale Procedure Motion. The Court conducted a hearing on the Sale

Procedure Motion on January 22, 2020. At that time, Debtors’ counsel advised the Court of a

proposed sale and a draft asset purchase agreement whereby one of the Debtors’ secured lenders,

Redmont Private Debt Fund III, L.P. (the “Fund”), would submit a credit bid which would “take


                                                  4


Case 19-04687-DSC11           Doc 264 Filed 05/20/20 Entered 05/20/20 15:41:33                  Desc
                               Main Document    Page 4 of 19
care of” the secured debts and catch up leases that were to be assumed. Debtors’ counsel

represented to the Court that Steel City Pops was “bleeding cash” trying to sell popsicles in January

and that the proposed sale was intended as a quick and fair resolution under the circumstances.

The Court questioned Debtors’ counsel about whether there was any reasonable chance of any

other bidders besides the credit bid; Debtors’ counsel represented that he had no expectation of

any other bidder. The Court also questioned Debtors’ counsel about the Debtors’ marketing efforts

of business assets. Counsel represented that while properties had been actively marketed in the

past, there was no current broker. Counsel made this representation in consultation with Mr.

Watkins, who attended the January 22, 2020, hearing. Debtors’ counsel also represented that he

did not believe any entity would pay an amount above the credit bid. The Movants did not make

an appearance on the record at the January 22, 2020, hearing.

       The Court entered an Order granting in part the Sale Procedure Motion on January 24,

2020, and the Debtors’ request for approval of the sale was set for hearing on February 12, 2020.

(Doc. 124.) The Debtors filed a “Notice of Highest and Best Bid Re: Substantially All of the

Debtors’ Assets and Assumption and Assignment of Certain Executory Contracts and Unexpired

Leases” (the “Notice”) on January 31, 2020. (Doc. 134.) The Notice advised that SCP Coldworks,

LLC, an Alabama limited liability company, submitted the highest and best bid. (Id.) The SCP

Coldworks bid was the only bid received. SCP Coldworks filed a proposed Asset Purchase

Agreement (reciting its agreement with the Debtors) on February 7, 2020 (doc. 147), and it filed a

revised agreement on February 13, 2020. (Doc. 176.)

       The Movants filed an objection to the sale on February 11, 2020. (Doc. 162.) Other

creditors, primarily lessors, also objected, but those objections largely concerned cure amounts or

a lack of adequate assurance. (See e.g. docs. 158, 161, 163, 164.) Thus, they were not objections



                                                 5


Case 19-04687-DSC11          Doc 264 Filed 05/20/20 Entered 05/20/20 15:41:33                  Desc
                              Main Document    Page 5 of 19
to the sale, per se. Those objections were resolved (or there was an agreement in place regarding

resolution) on or before the February 12, 2020, sale hearing. Therefore, the Movants’ objection,

which was the “only wholesale objection” to the sale, was also the only objection that had not been

resolved, at least in principle, by the conclusion of the February 12, 2020, sale hearing. (See doc.

230 at 3.)

       At the February 12, 2020, hearing, evidence about the proposed sale was proffered to the

Court. The proffer was made by counsel for SCP Coldworks on behalf of Philip Hodges, the

President and Founder of Redmont Capital, who attended the hearing. The connection between the

various entities associated with the proposed sale was reiterated to the Court by proffer, as was the

genesis of the operative bid. The proffer included that Redmont Capital was the manager of the

Fund, that the Fund was a secured lender to the Debtors, and the sole member of SCP Coldworks;

that the operative, and only, bid was offered by the Fund as a credit bid for a portion of the debt

owed to the Fund, and that SCP Coldworks was designated as the buying entity in the transaction.

       A proffer was also made about Redmont Capital, its history, its strategic advisory board,

and its investments of over $50 million in over 30 companies. Projected cash flow, month over

month growth, store reductions (from 25 to 12 stores), projected in-store sales ($4 million),

projected vending sales ($2.7 million), and projected wholesale operations ($840,000) for Steel

City Pops were proffered, as well. The role and experience of Pete Srodoski, who attended the

hearing, was also proffered; specifically, it was proffered that Mr. Srodoski had over fifteen years’

experience with corporate retail management, including the previous four years in the popsicle

business, and that he was hired to help operate SCP Coldworks. Mr. Srodoski, it was proffered,

had developed a new marketing approach distinct from previous operations. Evidence about

ongoing leases was also proffered. And a proffer was made that there had been no collusion with



                                                 6


Case 19-04687-DSC11          Doc 264 Filed 05/20/20 Entered 05/20/20 15:41:33                  Desc
                              Main Document    Page 6 of 19
any other bidders and that the prospective buyer had acted in good faith at all times. After the

evidentiary proffer was made, the Movants did not solicit any cross-examination. Nor did the

Movants put on any evidence of their own.

       The Court heard arguments in support of the Movants’ objection, but ultimately overruled

their objection at the conclusion of the sale hearing. The Court entered an Order approving the

sale, overruling the Movants’ objection, and approving the Debtors’ assumption and assignment

of certain executory contracts and leases (“Sale Order”) on February 14, 2020. (Doc. 178.) The

Court found that SCP Coldworks was a good faith purchaser within the meaning of § 363(m) of

the Bankruptcy Code. (Doc. 178 at 5.) Neither the Movants nor any other party in interest

attempted to stay the sale, and it closed on February 18, 2020. (Doc. 199.) The Movants filed their

Motion for Relief on February 28, 2020, seeking “entry of an order setting aside the order

approving the sale” and any other relief to which they were entitled. (Doc. 198 at 1.) Responses in

opposition to the Motion for Relief were filed by the Debtors, SCP Coldworks, and Mr. Watkins.

(Docs. 234, 230, and 232, respectively.) The Court held a hearing on the Motion for Relief on

April 1, 2020. At that hearing, the Movants made arguments through their counsel and rested on

their submissions. They did, however, indicate through argument that their cause was less about

undoing the sale and more about altering or amending certain provisions of the Sale Order,

including the successor liability provision and other related provisions, as discussed further in the

Conclusions of Law.

                                   CONCLUSIONS OF LAW

       “There is no question that confidence in the finality of bankruptcy sales is of critical

importance, and there are only limited circumstances in which a bankruptcy sale should be set

aside.” In re MMH Automotive Group, LLC, 385 B.R. 347, 360 (Bankr. S.D. Fla. 2008) (citing



                                                 7


Case 19-04687-DSC11          Doc 264 Filed 05/20/20 Entered 05/20/20 15:41:33                  Desc
                              Main Document    Page 7 of 19
Golfland Entm't Ctr., Inc. v. Peak Inv., Inc. (In re BCD Corp.), 119 F.3d 852 (10th Cir.1997).

Collier on Bankruptcy, a leading treatise in bankruptcy law, puts the policy of finality in no

uncertain terms:

       A bankruptcy court may vacate a prior order confirming a sale in only the most
       limited circumstances, such as fraud or mistake. Although mere inadequacy of price
       or minor errors might justify a refusal to approve a sale, these would be insufficient
       to justify vacating approval previously granted. Once approval has been granted,
       the order is not subject to collateral attack, because approval of a sale under section
       363 is an in rem proceeding and is therefore good as against the world, not just as
       against those who were actual parties in the chapter 11 cases.

3 Richard Levin & Henry J. Sommer, Collier on Bankruptcy ¶ 363.11 (16th ed.). And because sale

orders are not subject to collateral attack, they can be challenged only by direct appeal or a post-

judgment motion. See In re MMH Automotive, 385 B.R. at 355 (Bankr. S.D. Fla. 2008) (“In the

absence of an appeal of a final sale order, the only manner in which a sale order may be challenged

is through Rule 60(b).”). Here, the Movants did not attempt to stay the sale, and they challenge the

Sale Order with a post-judgment motion made pursuant to Rules 59 and 60. 6

Rule 59

       Turning first to Rule 59, no aspect of the Motion for Relief clearly delineates error in the

Sale Order that would require amendment or alteration. 7 From the oral arguments advanced in

support of the Motion for Relief, however, the gist of the Movants’ Rule 59 argument would appear

to concern successor liability and related provisions under the Sale Order. In that regard, the

Motion for Relief states: “The Motion to Sell and the Order seek to accomplish results and enforce



6
 Rules 59 and 60 of the Federal Rules of Civil Procedure are made applicable to this contested matter by
Federal Rules of Bankruptcy Procedure 9023 and 9024. See Fed. R. Bankr. P. 9014 (contested matters),
9023 (making Rule 59 applicable), and 9024 (making Rule 60 applicable).
7
  The Court notes the lack of reported authority for challenging § 363 sales under Rule 59. Most post-
judgment challenges to § 363 sales proceed under Rule 60 instead. However, the Movants seek Rule 59
relief here and, as such, the Court will contemplate it.

                                                   8


Case 19-04687-DSC11           Doc 264 Filed 05/20/20 Entered 05/20/20 15:41:33                   Desc
                               Main Document    Page 8 of 19
provisions which should not be included in an order approving a sale. It includes a provision

barring entities from imposing any liability on the purchaser as a successor in interest, even though

that issue has not been adjudicated.” (Doc. 198 at ¶ 3.)

        Notwithstanding the Movants objection to the successor liability provision or any other

provision of the Sale Order, they cannot avail themselves of Rule 59 relief without “newly

discovered evidence” or authority revealing that the Sale Order is manifestly erroneous in law or

fact. See Arthur v. King, 500 F.3d 1335, 1343 (11th Cir. 2007) (holding that “[t]he only grounds

for granting [a Rule 59] motion are newly-discovered evidence or manifest errors of law or fact.”)

(citations omitted). The Movants have not carried this burden. The Movants proffered no evidence,

much less newly discovered evidence, to support amending or altering the Court’s judgment. And

to the extent the Movants seek to alter or amend the Sale Order as to the successor liability

provision, or any other provision for that matter, no authority is cited nor argument advanced that

the inclusion of such a provision is a manifest error of law or fact. Besides, such provisions are

commonplace in § 363 sale orders. 8

        The Sale Order provision that the Movants oppose, but which they do not assert as

manifestly erroneous, states: “Without limiting the generality of the foregoing, the Buyer shall




8
  The Court notes that not only have successor liability provisions become widely accepted in § 363 sale
orders, some sale orders even reference the incentive for including such provisions within the order itself.
See e.g. In re Tougher Industries, Inc., Nos. 06-12960, 07-10022, 2013 WL 1276501, at *8 (Bankr.
N.D.N.Y. Mar. 27, 2013) (“The possibility of transferring assets free and clear of successor liability was a
crucial inducement to TIE and TME entering into the Asset Purchase Agreement with the Trustee and,
ultimately, purchasing the Debtors' assets. If the sale had not been free and clear, TIE and TME would
presumably have paid less for the assets.”); In re Borders Group, Inc., No. 11-10614, 2011 WL 5520261,
at *3 (Bankr. S.D.N.Y. Sept. 27, 2011) (“Without the protections afforded to the Winning Bidders under
the Bankruptcy Code and this Order, the Winning Bidders would have not offered the consideration
indicated in the Agreements and the Specified License Agreements for the Assets and the Specified
Licenses granted thereto.”).



                                                     9


Case 19-04687-DSC11            Doc 264 Filed 05/20/20 Entered 05/20/20 15:41:33                      Desc
                                Main Document    Page 9 of 19
have no successor or transferee liability of any kind or character with respect to any ‘claim’ (as

defined in the Bankruptcy Code) against the Debtors or any other liability . . . except for those

liabilities expressly assumed by the Buyer pursuant to the APA as ‘Assumed Liabilities.’” (Doc.

178 at ¶ 36.) This provision mirrors almost verbatim the provision in In re EaglesPan Steel

Structures, LLC, No. 23491-MER, 2010 WL 4519598, at *1 (Bankr. D. Colo. July 13, 2010),

where the court approved the following stipulation: “Without limiting the generality of the

foregoing, and except as otherwise specifically provided herein and in the Asset Purchase

Agreement, the Buyer shall not be liable for any claim against the Debtor or any of its predecessors

or affiliates, and the Buyer shall have no successor or transferee liabilities of any kind or character

whether known or unknown as of the Closing . . . .” See In re EaglesPan, 2010 WL 4519598, at

*8. The Sale Order also provides that: “The transfer of the Assets to the Buyer does not amount to

a consolidation merger, or de factor merger of the Buyer and the Debtors or the Buyer and Debtors’

estates. There is not substantial continuity between the Buyer and Debtors or the Buyer and the

Debtors’ estates, the Buyer is not a mere continuation of the Debtors or the Debtors’ estates, and

the Buyer does not constitute a successor to the Debtor or the Debtors’ estates.” (Doc. 178 at ¶

35.) Again, other courts have approved sale orders with similar provisions. See e.g. In re Marsh

Supermarkets Holding, LLC, No. 17-11066 BLS, 2017 WL 5464368, at *4 (Bankr. D. Del. June

6, 2017) (“Buyer is not a successor to any Debtor or any Debtor’s estate by reason of any theory

of law or equity, and the Sale does not amount to a consolidation, merger, or de facto merger of

Buyer or any of the Debtors. Neither Buyer nor any of its agents, representatives or affiliates shall

assume or in any way be responsible for any obligation or liability of any Debtor (or any affiliates

thereof) and/or any Debtor's estate except as expressly provided in this Sale Order or the APA.”).

The Movants have not shown that inclusion of the successor liability provision or any other



                                                  10


Case 19-04687-DSC11           Doc 264 Filed 05/20/20 Entered 05/20/20 15:41:33                  Desc
                               Main Document    Page 10 of 19
provision in the Sale Order is manifestly erroneous either as a matter of fact or law. And because

the Sale Order mimics provisions that are standard fare for § 363 sales, the Court is not inclined to

ascribe error where none has been specifically identified.

       Finally, contrary to the purpose of Rule 59, the Movants have sought relief based on

arguments and suppositions already put before this Court. For example, first in their objection and

now in their Motion for Relief, the Movants submit Mr. Watkins’s lack of testimony at the § 341

meeting of creditors as grounds for relief. (Doc. 162 at ¶ 2; Doc. 198 at ¶ 5.) The Motion for Relief

also relies on the Debtors’ alleged failure to provide financial information. That, too, was asserted

in the Movants’ objection to the sale. 9 (Doc. 198 at ¶ 5; Doc. 162 at ¶ 3.) And in both the objection

and Motion for Relief, the Movants claim bad faith and the lack of a good faith purchaser. (Doc.

162 at ¶¶ 6, 7, 8; doc. 198 at ¶¶ 4, 6.) The problem with this approach is that an aggrieved party

“cannot use a Rule 59(e) motion to relitigate old matters, raise arguments or present evidence that

could have been raised prior to the entry of judgment.” Michael Linet, Inc. v. Village of Wellington,

Fla., 408 F.3d 757, 763 (11th Cir. 2005). Thus, “[t]he purpose behind Rule 59(e) is not to give a

party the opportunity to rehash evidence, legal theories, or arguments capable of being offered or

raised prior to the entry of judgment.” Carr v. Audientis, LLC, 585 B.R. 916, 919 (Bankr. M.D.

Ala. 2018) (citing Templet v. HydroChem Inc., 367 F.3d 473, 478–79 (5th Cir. 2004)). “Instead,

granting a Rule 59(e) motion to reconsider a judgment after its entry is an extraordinary remedy

that must be used sparingly.” Id. at 919-20. For this additional reason, Rule 59 is unavailing.



9
  The Bankruptcy Administrator moved to dismiss or convert this case (doc. 139) for the Debtors’ failure
to disclose certain financial information, including bank statements and monthly operating reports, as
required under the Court’s chapter 11 operating order. (Doc. 42.) The Movants included this argument in
their objection to the sale and the Motion for Relief. They also joined the Bankruptcy Administrator’s
motion to dismiss or convert this case. (Doc. 211.) Because the Debtors eventually filed the required
information, the Bankruptcy Administrator withdrew his motion during the April 1, 2020, hearing and has
not objected to the sale or the Sale Order.

                                                  11


Case 19-04687-DSC11           Doc 264 Filed 05/20/20 Entered 05/20/20 15:41:33                   Desc
                               Main Document    Page 11 of 19
       Rule 60(b)

       Rule 60(b) affords the Movants no relief either. As one court put it, “relief under Rule 60(b)

requires extraordinary circumstances that should be employed judiciously as a scalpel and not as

a bludgeon.” In re Buerge, No. 11-20325, 2013 WL 934836, at *1, *5 (Bankr. D. Kan. Mar. 7,

2013). Here, the Movants invoke Rule 60 generally, without committing to any of the enumerated

grounds for relief under the rule. (See doc. 198.) For this reason, the Court considers the Motion

for Relief in context of the entire rule. Based on the allegations in the Motion for Relief, it is

apparent that certain prongs of Rule 60(b) are, at the outset, untenable. For example, there is no

showing of mistake, inadvertence, surprise, or excusable neglect necessary to invoke and

substantiate a Rule 60(b)(1) challenge. And, as discussed above, the Movants have proffered no

newly discovered evidence to support a claim for relief under Rule 60(b)(2). Moreover, there are

no assertions that the judgment is void (Rule 60(b)(4)); “has been satisfied, released or discharged;

it is based on an earlier judgment that has been reversed or vacated; or applying it prospectively is

no longer equitable;” (Rule 60(b)(5)). That leaves Rules 60(b)(3) and 60(b)(6) for consideration.

       Rule 60(b)(3) provides relief for fraud, misrepresentation, or misconduct by an opposing

party. Again, the Movants have not specifically pled Rule 60(b)(3) relief but, fairly construed, the

Motion for Relief does raise allegations that sound in fraud. For example, the Motion for Relief

asserts that “[w]ithout any evidence, the order finds and concludes that the transfer of the Debtors’

assets are not fraudulent transfers.” (Doc. 198 at ¶ 10.) The Motion for Relief also claims that the

Debtors are “gaming the system.” (Doc. 198 at ¶ 13.) And the Motion for Relief maintains that the

Debtors have acted in bad faith. (Doc. 198 at ¶ 6.) Even construing these allegations as Rule

60(b)(3)-type allegations, however, the Court is unpersuaded that relief is warranted.




                                                 12


Case 19-04687-DSC11          Doc 264 Filed 05/20/20 Entered 05/20/20 15:41:33                  Desc
                              Main Document    Page 12 of 19
        “A district court may vacate an order under Rule 60(b)(3) if the movant proves by clear

and convincing evidence that the adverse party engaged in fraud, misrepresentation, or

misconduct.” Brinklys v. Johnson, 752 Fed. Appx. 828, 831 (11th Cir. 2018) (citations omitted).

Notably, however, “[c]onclusory allegations of fraud are insufficient to meet the clear and

convincing evidence standard required under Rule 60(b)(3).” See Williams v. U.S. Bank National

Association, No. 1:18-cv-1796-TCB, 2019 WL 8587290, at *1 (N.D. Ga. Aug. 29, 2019) (citing

Goode v. Wild Wing Café, 588 F. App’x 870, 874 (11th Cir. 2014)). Here, there is no clear and

convincing evidence of fraud, just conclusory allegations. For example, the Movants conclude that

the Court’s finding that the Debtors’ assets were not fraudulently transferred was made without

evidence or “any determination as to the reasonably equivalent value of the Debtors’ business.”

(Doc. 198 at ¶ 10.) This assertion is not only conclusory, but curious. The Movants allege there

was no evidentiary support for the Court’s finding of a fair and reasonable asset transfer; but they

haven’t presented any evidence to the contrary or any evidence suggesting that the transfer was,

in fact, fraudulent.

        However, the purchaser, SCP Coldworks, proffered evidence in support of the sale and its

legitimacy at the February 12, 2020, sale hearing and that evidence was unchallenged. The Debtors

argued in support of the same. Mr. Hodges was not cross-examined, and no evidence was put on

by the Movants. Beyond the evidentiary proffer attesting to the fairness and reasonableness of the

sale, the Court took judicial notice of the contents of its files and had the benefit of several hearings

to garner information about the Debtors’ business and its value. What the Court did not have,

however, was any evidence to the contrary.

        Nor have the Movants proffered clear and convincing evidence that the Debtors were

“gaming the system;” the Movants conclude so, but they do not evince it. Finally, there is no clear



                                                   13


Case 19-04687-DSC11           Doc 264 Filed 05/20/20 Entered 05/20/20 15:41:33                    Desc
                               Main Document    Page 13 of 19
and convincing evidence of bad faith. At the February 12, 2020, sale hearing, SCP Coldworks

proffered, in addition to financial information and expectations, that it had acted in good faith at

all times. Again, the Movants did not cross-examine Mr. Hodges or otherwise evince anything

differently. Consequently, when deciding whether to authorize the sale, the evidence before the

Court—evidence that established SCP Coldworks as a good faith purchaser—was uncontroverted.

Instead of clear and convincing evidence of fraudulent transfers, “gaming the system,” and bad

faith (in 60(b)(3) terms—fraud, misrepresentation, or misconduct) the Movants stand on mere

allegations. Those allegations, however, are insufficient to garner Rule 60(b)(3) relief.

       Because most of the Movants’ allegations do not fit squarely within the Rule 60(b)(1)-(5)

categories, perhaps the Motion for Relief is most fairly construed as seeking relief under the Rule

60(b)(6) catchall provision that allows relief for any other justified reason. In that regard, the

Motion for Relief rests primarily on allegations that evidence and financial information to support

the sale were lacking or non-existent. (Doc. 198 ¶¶ 1, 4, 5, 7, 13.) It also questions the propriety

of the sale under the theory that the sale is effectively a plan of reorganization and that it is an

“end-run” around the absolute priority rule. (Doc. 198 ¶¶ 2, 8,11.) In considering these allegations,

the Court is mindful that “Rule 60(b)(6) is reserved for instances of genuine injustice.” Hertz Corp.

v. Alamo Rent-A-Car, Inc., 16 F.3d 1126, 1128 (11th Cir. 1994). Indeed,

       Relief under Rule 60(b)(6) “ ‘is an extraordinary remedy which may be invoked
       only upon a showing of exceptional circumstances[,]’ ” and that “absent such relief,
       an extreme and unexpected hardship will result.” Crapp v. City of Miami Beach,
       242 F.3d 1017, 1020 (11th Cir.2001) (quoting Griffin v. Swim–Tech Corp., 722
       F.2d 677, 680 (11th Cir.1984)); Galbert v. W. Caribbean Airways, 715 F.3d 1290,
       1294 (11th Cir.2013) (same). In other words, the movant “ ‘must demonstrate a
       justification so compelling that the district court was required to vacate its order.’
       ” Galbert, 715 F.3d at 1294 (quoting Cano, 435 F.3d at 1342). However, even under
       exceptional circumstances, the decision to grant Rule 60(b)(6) relief is a matter for
       the court's sound discretion. Id. at 1294 (citing Cano, 435 F.3d at 1342 and Seven
       Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. Unit A 1981)).



                                                 14


Case 19-04687-DSC11          Doc 264 Filed 05/20/20 Entered 05/20/20 15:41:33                   Desc
                              Main Document    Page 14 of 19
Rismed Oncology Systems, Inc. v. Baron, 638 Fed. Appx. 800, 807 (11th Cir. 2015).

       The Movants have asserted that the “Debtors have presented no evidence in support” of

the sale motion, that “no evidence was presented as to the value of the Debtors’ assets,” that

“Debtors produced no evidence of whether or not the sale was made to a good faith purchaser,”

and that “Debtors have failed to provide the creditors with any financial information.” The Court

views these assertions as inconsistent with the record in this case and insufficient to warrant the

extraordinary relief requested by the Movants. (Doc. 198 ¶¶ 1, 4, 7, 13.)

       As far as evidence supporting the sale is concerned, there was the proffered testimony of

the President of Redmont Capital (manager of the secured lender that credit bid on behalf of the

purchaser, SCP Coldworks) which included a proffer of projected cash flow, month over month

growth, store reductions, projected in-store sales, projected vending sales, and projected wholesale

operations for Steel City Pops. Movants elected not to cross-examine Mr. Hodges. Beyond the

proffer of Mr. Hodges’s testimony, which also included a proffer about marketing and good faith,

the Court took judicial notice of exhibits and documents submitted in this case concerning asset

value and pertinent financial information. This included, for example, the Debtors’ schedules

which, among other things, summarized its assets and liabilities under penalty of perjury. (Doc.

65.) Notably, these schedules are a matter of public record, so parties in interest have had access

to them as well. Additionally, the Court considered the Debtors’ budget (also available to parties

in interest) submitted in support of First Day Motions. (Doc. 27.) To be clear, therefore, evidence

in support of the sale, as to the value of the Debtors’ assets, and to establish SCP Coldworks as a

good faith purchaser was either proffered, in the record, or both.

       Other allegations asserted in the Motion for Relief suggest impropriety in the sale itself:

“Although the sale document is called an Asset Purchase Agreement, the sale is, in reality, a



                                                15


Case 19-04687-DSC11          Doc 264 Filed 05/20/20 Entered 05/20/20 15:41:33                 Desc
                              Main Document    Page 15 of 19
transfer of the Debtors’ business without a Plan by way of a Motion to Approve a Sale under 11

U.S.C. § 363, which gives the Debtors an opportunity to argue that, after closing, the sale is

statutorily and equitably moot.” (Doc. 198 ¶ 8.) The Motion for Relief further asserts the sale

motion is in “the nature of a Plan of Reorganization and seeks to accomplish many of the results

of a Plan of Reorganization;” the implication being that, by its nature, the sale effectively evaded

the Chapter 11 plan confirmation process and its safeguards. (Id. at ¶ 2.) For several reasons, these

allegations do not warrant the extraordinary remedy of Rule 60(b)(6) relief.

       To begin, there is nothing inherently suspect about the Fund’s credit bid through SCP

Coldworks; indeed, “[g]enerally speaking, the holder of a lien securing an allowed claim has the

right to credit bid its claim in connection with any sale of its collateral proposed under section 363

of the Bankruptcy Code.” In re 160 Royal Palm, LLC, No. 18-19441-EPK, 2019 WL 989829, at

*2 (Bankr. S.D. Fla. Feb. 26, 2019). Beyond the propriety of the credit bid, however, is the

legitimacy of the § 363 sale, itself, under the circumstances of this case. “In addition to a

reorganization plan, a section 363(b) sale is an appropriate means of disposing of the debtor’s

assets.” In re GSC, Inc., 453 B.R. 132, 155 (Bankr. S.D.N.Y. 2011) (citations omitted). Thus: “A

debtor may sell substantially all of its assets as a going concern and later submit a plan of

liquidation providing for the distribution of the proceeds of the sale. This strategy is employed, for

example, when there is a need to preserve the going concern value.” Id. Indeed, “[i]t is now

generally accepted that section 363 allows such sales in chapter 11, provided, however, that the

sale proponent demonstrates a good, sound business justification for conducting the sale prior to

confirmation (other than appeasement of the loudest creditor), that there has been adequate and

reasonable notice of the sale, that the sale has been proposed in good faith, and that the purchase




                                                 16


Case 19-04687-DSC11           Doc 264 Filed 05/20/20 Entered 05/20/20 15:41:33                  Desc
                               Main Document    Page 16 of 19
price is fair and reasonable.” In re Condere Corp., 228 B.R. 615, 626 (Bankr. S.D. Miss. 1998)

(citing Collier, ¶ 363.02[4] at 363–19 to 20)).

       Here, the evidence before the Court established that the Debtors were upwards of $ 6.5

million in debt to their secured lenders. Debtors’ counsel represented that Steel City Pops was

“bleeding cash” trying to sell popsicles in January. Counsel also represented that the SCP

Coldworks bid was the only bid; such that it may not have been a great deal, but it was the only

deal. These representations were not made in a vacuum, and the evidence received by the Court

throughout the pendency of this matter substantiated Steel City Pops’ dire straits. Thus, the

decision to transfer assets pursuant to the revised Asset Purchase Agreement was “supported by

good business reasons and sound justification based up the Debtors’ experience and the

circumstances presented in this case.” (Doc. 178 at ¶ 18.); see In re GSC, Inc., 453 B.R. at 156

(Bankr. S.D.N.Y. 2011) (“So long as a good business reason supporting the sale exists, a judge has

considerable discretion in approving that sale.”). Accordingly, the Movants have failed to show

that authorizing a § 363 sale under such circumstances was improper, much less so unjust as to

warrant granting the extraordinary relief requested under Rule 60(b)(6).

       The same holds true as it relates to the Movants allegations of an “end run” around the

absolute priority rule. (See doc. 198 at ¶ 11.) There is no evidence that the absolute priority rule

has been violated, that Mr. Watkins “negotiated a contract for his continued employment,” or that

he retained his equity interest, as alleged. The Movants did not make an appearance on the record

at the January 22, 2020, hearing that Mr. Watkins attended, but they did appear at the February 12,

2020, hearing where Mr. Watkins’s counsel represented on the record that Mr. Watkins had no

interest in SCP Coldworks and no guarantee of continued employment. Moreover, Mr. Watkins

now has his own chapter 7 bankruptcy case, where the Movants and the trustee will have an



                                                  17


Case 19-04687-DSC11          Doc 264 Filed 05/20/20 Entered 05/20/20 15:41:33                 Desc
                              Main Document    Page 17 of 19
opportunity to investigate Mr. Watkins’s financial affairs and examine his assets. Even if the

Movants’ allegations were not disputed, which they are, they do not portend a “instance of genuine

injustice” justifying Rule 60(b)(6) relief. See Hertz., 16 F.3d at 1128 (11th Cir. 1994). And for that

reason, the extraordinary remedy of Rule 60(b)(6) is not justified by either the facts or the

circumstances of this case.

                                          CONCLUSION

        Accepting their allegations as true, the Movants loaned money to Mr. Watkins for

investment in Steel City Pops and they want to be repaid. And their gripe is understandable under

that scenario. But it is not enough to undo this sale or alter or amend the Sale Order. The Movants

are not the only creditors, or even the largest creditors, in this chapter 11 case. They are unsecured

creditors who loaned money to Mr. Watkins based on several promissory notes signed between

2015 and 2017 without taking a security interest in any collateral. This Court approved the sale

with an eye on protecting the interests of all parties in interest and ensuring that the sale was not

for an illegitimate purpose. 3 Collier on Bankruptcy ¶ 363.02[4] (16th ed.). There is no genuine

injustice or manifest error to warrant the extraordinary relief the Movants seek. Nor is there

evidence that the sale was an improper plan, devised to deprive the Movants of a remedy and to

foreclose future relief based on equitable and statutory mootness. Furthermore, the Movants have

not articulated a specific chapter 11 right or protection that was denied by the sale. In re On-Site

Sourcing, Inc., 412 B.R. 817, 824 (Bankr. E.D. Va. 2009).

        The reality here, and what the evidence substantiates, is that this business was up to its

eyeballs in debt and going nowhere fast by trying to sell popsicles during the colder months.

Further, the credit bid for the sale of the business was not the greatest deal ever, but it was the only

deal. Dire straits notwithstanding, the Court authorized the sale only upon evidence of good faith,



                                                  18


Case 19-04687-DSC11           Doc 264 Filed 05/20/20 Entered 05/20/20 15:41:33                   Desc
                               Main Document    Page 18 of 19
“good business reasons and sound justification,” proper notice with an opportunity to object and

present evidence, and a fair and reasonable purchase price.

       “The purpose of section 363(m) is to maximize the sale price of estate assets by providing

assurances to the purchaser of the finality of the sale by eliminating the prospect of litigation

concerning claims to the property.” Licensing by Paolo, Inc. v. Sinatra (In re Gucci), 126 F.3d

380, 385 (2d Cir.1997). “Thus, confirmed sales may be vacated only when compelling equities

outweigh the interest in finality.” In re W.M. Hall’s Farm, Inc., No. 04–12556 JTL, 2010 WL

2836826, at *3 (Bankr. M.D. Ga. July 16, 2010).

       In support of their arguments, the Movants have “not set forth facts or law of a strongly

convincing nature to induce the court to reverse its prior decision,” nor is the Court persuaded that

extraordinary relief is justified here. Rhodes v. Davis, No. 08-0523-CG-C, 2010 WL 4260048, at

*3 (S.D. Ala. Oct. 25, 2010). Because the equities do not compel overriding the finality of the Sale

Order, the Motion for Relief (doc. 198) is hereby DENIED.



       Dated: May 20, 2020

                                                      /s/ D. Sims Crawford
                                                      D. SIMS CRAWFORD
                                                      United States Bankruptcy Judge




                                                 19


Case 19-04687-DSC11          Doc 264 Filed 05/20/20 Entered 05/20/20 15:41:33                  Desc
                              Main Document    Page 19 of 19
